Per Curiam:
A prima facie ease for plaintiff’s commissions as a real estate broker against the defendant Meals was made out. The employment of defendant Meals was admitted in the answer. A contract of sale and purchase was entered into between him and certain third parties who had been brought to him by the plaintiff. Plaintiff’s commissions were fixed by agreement as three per cent of the purchase price. The nonsuit as to Meals was, therefore, erroneous. Colvin v. Post Mortgage & Land Co., 225 N. Y. 510; Gilder v. Davis, 137 id. 504; Charles v. Cook, 88 App. Div. 81.) As to the other defendants there was a failure to prove any direct employment of plaintiff or any authority on the part of the defendant Meals to employ the plaintiff as a broker on behalf of such other defendants. As to them, therefore, the nonsuit was proper. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ. Judgment reversed on the law as to the defendant Meals and a new trial granted as to said defendant, with costs to appellant to abide event, and judgment. affirmed, with costs as to the other defendants.